BONJ 10-Q Exhibit 32 SECTION 1350 CERTIFICATIONS In connection with the Quarterly Report of Bancorp of New Jersey, Inc. (the “Company”) on Form 10-Q for the period ending March 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities and Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Albert F. Buzzetti Albert F. Buzzetti Chief Executive Officer (Principal Executive Officer) /s/ Michael Lesler Michael Lesler President and Chief Operating Officer (Principal Financial Officer) May 14, 2010
